Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 4/27/2022 in which Claims 1-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed after the mailing date of the amendment.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments, see page 9, filed 4/27/2022, with respect to Claim 11 have been fully considered and are persuasive.  The claim objection of Claim 11 has been withdrawn. 
4.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Applicant argues that Watanabe is silent on the number of the first de-multiplexer and the number of the second de-multiplexer and let alone, a relationship between the number of the first de-multiplexer and the number of second de-multiplexer. Examiner disagrees and points to Watanabe’s teaching that the combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio (see ¶ 0033, Fig. 2). Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines. Although, the number of first de-multiplexers and second de-multiplexers are not equal, the claim requires that the display panel comprises exactly M + N DEMUX circuits. Based on the example cited in Applicant’s disclosure at para. 0088, it is noted that there are 98 demux circuits where there are 96 first DEMUX circuits and 2 second DEMUX circuits. In comparison to Watanabe’s teaching, the quantity of DEMUX circuits is similarly computed. 
	Applicant further argues that Watanabe is silent as to the total number of first de-multiplexers in the display panel and the total number of the second de-multiplexers in the display panel, and thus Watanabe fails to disclose “the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, where M>N”. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines. Although, the number of first de-multiplexers and second de-multiplexers are not equal, the claim requires that the display panel comprises exactly M + N DEMUX circuits. Based on the example cited in Applicant’s disclosure at para. 0088, it is noted that there are 98 demux circuits where there are 96 first DEMUX circuits and 2 second DEMUX circuits. In comparison to Watanabe’s teaching, the quantity of DEMUX circuits is similarly computed. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1-6, 10-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2007/0146518 to Hong et al (“Hong”) in view of Patent Publication 2015/0199936 to Watanabe et al (“Watanabe”).
As to Claim 1, Hong teaches a display panel, comprising: a display area and a non-display area (LCD device 100 includes an LCD panel 110, see ¶ 0031; peripheral area [non-display area] being formed around the display area, see ¶ 0014; Fig. 1); 
pixels arranged in H columns in the display area, each of the pixels comprising x sub-pixels (a first pixel part including a plurality of first effective pixels and a plurality of first dummy pixels...a second pixel part including a plurality of second effective pixels and a plurality of second dummy pixels, see ¶ 0014; Fig. 1 illustrates m x n effective sub-pixels arranged in n columns comprising one pixel and each of the pixels comprises 3 sub-pixels; Examiner construes the 3 sub-pixels as one pixel and the number of columns are defined by the number of pixels); H*x data lines arranged in the display area and electrically connected to the sub-pixels of the pixels (effective data lines DL1, DL2, . . . , DLn and the dummy data line DLd transfer a plurality of data signals to the first pixel part 112 or the second pixel part 114, see ¶ 0032; Fig. 1 illustrates a data line connected to each sub-pixel and is analogous to Applicant’s Figure 2 that discloses sub-pixels 11 arranged in columns and each sub-pixel is connected to a data line);
 and a plurality of DEMUX circuits arranged in the non-display area, each of the plurality of DEMUX circuits comprising signal output terminals, and each of the signal output terminals being electrically connected to one of the H*x data lines, and the display panel comprising exactly H*x data lines (each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel. Examiner construes the FPC boards as the claimed DEMUX circuits in that the signals are input and output), 
Hong does not expressly disclose wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number.
Watanabe teaches wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits (display device 100 comprises...a first de-multiplexer 104 [M first DEMUX circuit], a second de-multiplexer 106 [N second DEMUX circuit], see ¶ 0023; Fig. 1), wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals (first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; Fig. 1), wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals (second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; Fig. 1), and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206... The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Hong with Watanabe to teach wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number. The suggestion/motivation would have been in order to make the un-uniformity unapparent (see ¶ 0032).
As to Claim 2, Hong and Watanabe depending from Claim 1, Watanabe teaches wherein the plurality of DEMUX circuits is sequentially arranged as a 1st DEMUX circuit to a (M+N)th DEMUX circuit; and the N second DEMUX circuits comprise the 1st DEMUX circuit to an nth DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged, and a (M+N-n2)th DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged, where n1+n2=N and both n1 and n2 are positive integers (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore there are 4 first de-multiplexers and 2 second de-multiplexers of the 6 total de-multiplexers (M+N) as the 5th e.g. (M + N -1) is (4 + 2 -1), and 6th de-multiplexers, as n1 and n2 both equal 1, and are disposed around the boundary of the display illustrated in Figure 2).  
As to Claim 3, Hong and Watanabe depending from Claim 2, Watanabe teaches wherein N is an even number, and n1 = n2 (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore there are 4 first de-multiplexers and 2 second de-multiplexers of the 6 total de-multiplexers (M+N) as the 5th e.g. (M + N -1) is (4 + 2 -1), and 6th de-multiplexers, as n1 and n2 both equal 1, and are disposed around the boundary of the display illustrated in Figure 2).  
As to Claim 4, Hong and Watanabe depending from Claim 1, Watanabe teaches wherein the plurality of DEMUX circuits is 20sequentially arranged as a 1" DEMUX circuit to a (M+N)th DEMUX circuit; and the N second DEMUX circuits comprise the 1st DEMUX circuit to an Nth DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged or a (M+1)th DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits are sequentially arranged (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore there are 4 first de-multiplexers and 2 second de-multiplexers of the 6 total de-multiplexers (M+N) as the 5th e.g. (M + N -1) is (4 + 2 -1), and 6th de-multiplexers, as n1 and n2 both equal 1, and are disposed around the boundary of the display illustrated in Figure 2).  
As to Claim 5, Hong and Watanabe depending from Claim 4, Watanabe teaches wherein N=1 (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; Fig. 1 illustrates a second de-multiplexer 106).
As to Claim 6, Hong and Watanabe depending from Claim 1, Watanabe teaches a1 control signal lines arranged in the non-display area (the display device 200 may further comprise a border area 218 [non-display area] adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220, see ¶ 0033; Fig. 2), wherein each of the M first DEMUX circuits comprises a1 first switches (first de-multiplexer 204 comprises M switching elements [a1 first switches]...HSW1 – HSW9...implemented with n-channel field transistors, see ¶ 0034; Fig. 3), wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal (first de-multiplexer 204...the controller 202 may select one of the output terminals of the first de-multiplexer 204 to output the first data signal Din1 [first signal input terminal], see ¶ 0035; Fig. 3 illustrates Din1 as an input to first de-multiplexer 204), an output terminal of each of the a1 first switches is electrically connected to one of the a1 first signal output terminals (first de-multiplexer 204 comprises switching elements [a1 first switches] HSW1 – HSW9 that each have output wiring OW...the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; Fig. 3), and control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively (the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3), and wherein each of the N second DEMUX circuits comprises b1 second switches (second de-multiplexer 206 comprises N switching elements [b1 second switches]...HSW10 – HSW12...implemented with n-channel field transistors, see ¶ 0036; Fig. 4), wherein input terminals of the b1 second switches are electrically connected to the second signal input terminal (second de-multiplexer 206...the controller 202 may select one of the output terminals of the second de-multiplexer 206 to output the second data signal Din1 [second signal input terminal], see ¶ 0037; Fig. 4 illustrates Din2 as an input to second de-multiplexer 206), wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals (second de-multiplexer 206 comprises switching elements [b1 second switches] HSW10 – HSW12 that each have output wiring OW...the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; Fig. 4), and wherein control terminals of the b1 second switches are electrically connected to b1 control signal lines of the a1 control signal lines respectively (the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3).  
As to Claim 10, Hong and Watanabe  depending from Claim 1, Watanabe teaches wherein if a remainder of (H*x)/a1 is an odd number, then N=1; and if the remainder of (H*x)/a1 is an even number, then N=1 or N=2 (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206... The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines. Examiner construes the remainder of (14 * 3)/9 as 6 where N=2). 	As to Claim 11, Hong and Watanabe  depending from Claim 2, Watanabe teaches a1 control signal lines arranged in the non-display area (the display device 200 may further comprise a border area 218 [non-display area] adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220, see ¶ 0033; Fig. 2), wherein each of the M first DEMUX circuits comprises a1 first switches (first de-multiplexer 204 comprises M switching elements [a1 first switches]...HSW1 – HSW9...implemented with n-channel field transistors, see ¶ 0034; Fig. 3), wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal (first de-multiplexer 204...the controller 202 may select one of the output terminals of the first de-multiplexer 204 to output the first data signal Din1 [first signal input terminal], see ¶ 0035; Fig. 3 illustrates Din1 as an input to first de-multiplexer 204), an output terminal of each of the a1 first switches is electrically connected to one of the a1 first signal output terminals (first de-multiplexer 204 comprises switching elements [a1 first switches] HSW1 – HSW9 that each have output wiring OW...the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; Fig. 3), and control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively (the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3), and wherein each of the N second DEMUX circuits comprises b1 second switches (second de-multiplexer 206 comprises N switching elements [b1 second switches]...HSW10 – HSW12...implemented with n-channel field transistors, see ¶ 0036; Fig. 4), wherein input terminals of the b1 second switches are electrically connected to the second signal input terminal (second de-multiplexer 206...the controller 202 may select one of the output terminals of the second de-multiplexer 206 to output the second data signal Din1 [second signal input terminal], see ¶ 0037; Fig. 4 illustrates Din2 as an input to second de-multiplexer 206), wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals (second de-multiplexer 206 comprises switching elements [b1 second switches] HSW10 – HSW12 that each have output wiring OW...the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; Fig. 4), and wherein control terminals of the b1 second switches are electrically connected to b1 control signal lines of the a1 control signal lines respectively (the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3).  
wherein a 1st control signal line to an a1th control signal line of the a1 control signal lines sequentially receive a clock signal during a frame (a timing sequence diagram of signals associated with the first and second de-multiplexers 204 and 206...when the clock signals CKH1-9, CHK10-12 provided to the first and the second de-multiplexers 204 and 206 are rising, the data buses DB1-DB9 and DB10-DB12 connected to the first and second de-multiplexers 204 and 206 begin to be charged; when the clock signals CKH1-9 and CHK10-12 are falling, data voltages D1-D9 and D10-D12 on the data buses DB1-DB9 and DB10-DB12 are fixed, see ¶ 0038-0039; Figure 5 illustrates clock signals received during a frame); wherein the control terminals of the b1 second switches of each of the 1st DEMUX circuit to the n1th DEMUX circuit of the plurality of DEMUX circuits are electrically connected to a (a1-b1)th control signal line to an a1th control signal line of the a1 control signal lines (second de-multiplexer 1106 comprise 3 switching elements HSW3, HSW6 and HSW9 that each having an output wiring OW. The output wirings OW of the switching elements HSW3, HSW6, HSW9 [b1 second switches] are respectively coupled to the output terminals Out10-Out12. Each of the output terminals Out10-Out12 of the second de-multiplexer 1106 is coupled to a corresponding data bus DB. In this example, the output terminals Out10-Out12 are respectively coupled to the data buses DB10-DB12. By providing clock signals CKH1-CKH9 to the second de-multiplexer 1106 through the co-used clock wirings CW', see ¶ 0049; Examiner construes that 3 of the second switches are connected to 3 of the 1st DEMUX control signal lines as the 6th control signal line is connected to a second switch); and wherein the control terminals of the b1 second switches of each of the (M+N-n2)th 22DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits are electrically connected to a 1st control signal line to a b1th control signal line of the a1 control signal lines (first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area, see ¶ 0049. Examiner construes two de-multiplexers of different ratios may be connected between control signal lines).  
As to Claim 12, Hong and  Watanabe  depending from Claim 4, Watanabe teaches a1 control signal lines arranged in the non-display area (the display device 200 may further comprise a border area 218 [non-display area] adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220, see ¶ 0033; Fig. 2), wherein each of the M first DEMUX circuits comprises a1 first switches (first de-multiplexer 204 comprises M switching elements [a1 first switches]...HSW1 – HSW9...implemented with n-channel field transistors, see ¶ 0034; Fig. 3), wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal (first de-multiplexer 204...the controller 202 may select one of the output terminals of the first de-multiplexer 204 to output the first data signal Din1 [first signal input terminal], see ¶ 0035; Fig. 3 illustrates Din1 as an input to first de-multiplexer 204), an output terminal of each of the a1 first switches is electrically connected to one of the a1 first signal output terminals (first de-multiplexer 204 comprises switching elements [a1 first switches] HSW1 – HSW9 that each have output wiring OW...the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; Fig. 3), and control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively (the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3), and wherein each of the N second DEMUX circuits comprises b1 second switches (second de-multiplexer 206 comprises N switching elements [b1 second switches]...HSW10 – HSW12...implemented with n-channel field transistors, see ¶ 0036; Fig. 4), wherein input terminals of the b1 second switches are electrically connected to the second signal input terminal (second de-multiplexer 206...the controller 202 may select one of the output terminals of the second de-multiplexer 206 to output the second data signal Din1 [second signal input terminal], see ¶ 0037; Fig. 4 illustrates Din2 as an input to second de-multiplexer 206), wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals (second de-multiplexer 206 comprises switching elements [b1 second switches] HSW10 – HSW12 that each have output wiring OW...the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; Fig. 4), and wherein control terminals of the b1 second switches are electrically connected to b1 control signal lines of the a1 control signal lines respectively (the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3).  
wherein a 1st control signal line to an a1th control signal line of the a1 control signal lines sequentially receive a clock signal during a frame (a timing sequence diagram of signals associated with the first and second de-multiplexers 204 and 206...when the clock signals CKH1-9, CHK10-12 provided to the first and the second de-multiplexers 204 and 206 are rising, the data buses DB1-DB9 and DB10-DB12 connected to the first and second de-multiplexers 204 and 206 begin to be charged; when the clock signals CKH1-9 and CHK10-12 are falling, data voltages D1-D9 and D10-D12 on the data buses DB1-DB9 and DB10-DB12 are fixed, see ¶ 0038-0039; Figure 5 illustrates clock signals received during a frame); wherein the control terminals of the b1 second switches of each of the 1st DEMUX circuit to the n1th DEMUX circuit of the plurality of DEMUX circuits are electrically connected to a (a1-b1)th control signal line to an a1th control signal line of the a1 control signal lines (second de-multiplexer 1106 comprise 3 switching elements HSW3, HSW6 and HSW9 that each having an output wiring OW. The output wirings OW of the switching elements HSW3, HSW6, HSW9 [b1 second switches] are respectively coupled to the output terminals Out10-Out12. Each of the output terminals Out10-Out12 of the second de-multiplexer 1106 is coupled to a corresponding data bus DB. In this example, the output terminals Out10-Out12 are respectively coupled to the data buses DB10-DB12. By providing clock signals CKH1-CKH9 to the second de-multiplexer 1106 through the co-used clock wirings CW', see ¶ 0049; Examiner construes that 3 of the second switches are connected to 3 of the 1st DEMUX control signal lines as the 6th control signal line is connected to a second switch); and wherein the control terminals of the b1 second switches of each of the (M+N-n2)th 22DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits are electrically connected to a 1st control signal line to a b1th control signal line of the a1 control signal lines (first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area, see ¶ 0049. Examiner construes two de-multiplexers of different ratios may be connected between control signal lines).  
As to Claim 15, Hong teaches a display device comprising a display panel, wherein the display panel comprises: a display area and a non-display area (LCD device 100 includes an LCD panel 110, see ¶ 0031; peripheral area [non-display area] being formed around the display area, see ¶ 0014; Fig. 1); pixels arranged in H columns in the display area, each of the pixels comprising x sub-pixels (a first pixel part including a plurality of first effective pixels and a plurality of first dummy pixels...a second pixel part including a plurality of second effective pixels and a plurality of second dummy pixels, see ¶ 0014; Fig. 1 illustrates m x n effective sub-pixels arranged in n columns comprising one pixel and each of the pixels comprises 3 sub-pixels; Examiner construes the 3 sub-pixels as one pixel and the number of columns are defined by the number of pixels); H*x data lines arranged in the display area and electrically connected to the sub-pixels of the pixels (effective data lines DL1, DL2, . . . , DLn and the dummy data line DLd transfer a plurality of data signals to the first pixel part 112 or the second pixel part 114, see ¶ 0032; Fig. 1 illustrates a data line connected to each sub-pixel and is analogous to Applicant’s Figure 2 that discloses sub-pixels 11 arranged in columns and each sub-pixel is connected to a data line); a plurality of DEMUX circuits arranged in the non-display area, each of the plurality of DEMUX circuits comprising signal output terminals, and each of the signal output terminals being electrically connected to one of the H*x data lines (each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel. Examiner construes the FPC boards as the claimed DEMUX circuits in that the signals are input and output), 
Hong does not expressly disclose wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number.
Watanabe teaches wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits (display device 100 comprises...a first de-multiplexer 104 [M first DEMUX circuit], a second de-multiplexer 106 [N second DEMUX circuit], see ¶ 0023; Fig. 1), wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals (first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; Fig. 1), wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals (second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; Fig. 1), and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206... The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Hong with Watanabe to teach wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number. The suggestion/motivation would have been in order to make the un-uniformity unapparent (see ¶ 0032).
As to Claim 16, Hong and Watanabe depending from Claim 15, Watanabe teaches wherein the plurality of DEMUX circuits is sequentially arranged as a 1st DEMUX circuit to a (M+N)th DEMUX circuit; and the N second DEMUX circuits comprise the 1st DEMUX circuit to an nth DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged, and a (M+N-n2)th DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged, where n1+n2=N and both n1 and n2 are positive integers (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore there are 4 first de-multiplexers and 2 second de-multiplexers of the 6 total de-multiplexers (M+N) as the 5th e.g. (M + N -1) is (4 + 2 -1), and 6th de-multiplexers, as n1 and n2 both equal 1, and are disposed around the boundary of the display illustrated in Figure 2).  
As to Claim 17, Hong and Watanabe depending from Claim 15, Watanabe teaches wherein the plurality of DEMUX circuits is 20sequentially arranged as a 1st DEMUX circuit to a (M+N)th DEMUX circuit; and the N second DEMUX circuits comprise the 1st DEMUX circuit to an Nth DEMUX circuit of the plurality of DEMUX circuits that are sequentially arranged or a (M+1)th DEMUX circuit to the (M+N)th DEMUX circuit of the plurality of DEMUX circuits are sequentially arranged (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore there are 4 first de-multiplexers and 2 second de-multiplexers of the 6 total de-multiplexers (M+N) as the 5th e.g. (M + N -1) is (4 + 2 -1), and 6th de-multiplexers, as n1 and n2 both equal 1, and are disposed around the boundary of the display illustrated in Figure 2).  
As to Claim 18, Hong and Watanabe depending from Claim 15, Watanabe teaches a1 control signal lines arranged in the non-display area (the display device 200 may further comprise a border area 218 [non-display area] adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206...The intermediate area 224 is located between the middle area 222 and the side edge area 220, see ¶ 0033; Fig. 2), wherein each of the M first DEMUX circuits comprises a1 first switches (first de-multiplexer 204 comprises M switching elements [a1 first switches]...HSW1 – HSW9...implemented with n-channel field transistors, see ¶ 0034; Fig. 3), wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal (first de-multiplexer 204...the controller 202 may select one of the output terminals of the first de-multiplexer 204 to output the first data signal Din1 [first signal input terminal], see ¶ 0035; Fig. 3 illustrates Din1 as an input to first de-multiplexer 204), an output terminal of each of the a1 first switches is electrically connected to one of the a1 first signal output terminals (first de-multiplexer 204 comprises switching elements [a1 first switches] HSW1 – HSW9 that each have output wiring OW...the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; Fig. 3), and control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively (the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3), and wherein each of the N second DEMUX circuits comprises b1 second switches (second de-multiplexer 206 comprises N switching elements [b1 second switches]...HSW10 – HSW12...implemented with n-channel field transistors, see ¶ 0036; Fig. 4), wherein input terminals of the b1 second switches are electrically connected to the second signal input terminal (second de-multiplexer 206...the controller 202 may select one of the output terminals of the second de-multiplexer 206 to output the second data signal Din1 [second signal input terminal], see ¶ 0037; Fig. 4 illustrates Din2 as an input to second de-multiplexer 206), wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals (second de-multiplexer 206 comprises switching elements [b1 second switches] HSW10 – HSW12 that each have output wiring OW...the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; Fig. 4), and wherein control terminals of the b1 second switches are electrically connected to b1 control signal lines of the a1 control signal lines respectively (the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3).  
10.	Claims 7-9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2007/0146518 to Hong et al (“Hong”) in view of Patent Publication 2015/0199936 to Watanabe et al (“Watanabe”) in further view of U.S. Patent Publication 2016/0189644 to So et al (“So”).
As to Claim 7, Hong and Watanabe depending from Claim 6, Hong and Watanabe do not expressly teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.  
However, Hong teaches each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; a first dummy thin film transistor (TFT) TFTd1...and a second dummy TFT TFTd2, see ¶ 0050. Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel and further that dummy line DLd is connected to the FPC board 132.  Examiner construes the FPC boards, as the claimed DEMUX circuits, comprising dummy TFTs that have corresponding inputs and outputs.  Further, Watanabe teaches the controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3. the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. But, Hong or Watanabe do not disclose wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal where c1 is a positive integer, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, and c1=a1-b1. So teaches switching devices SW [c1 dummy switch] can connect the dummy data line DDL and the repair test line DC_Repair, see ¶ 0062; each of the switching devices SW [c1 dummy switch] has a gate terminal connected to the test gate line DC_Gate [c1 control signal line], a drain terminal connected to the dummy data line DDL...and a source terminal connected to one of the repair test line DC_Repair [second signal input terminal of c1 dummy switch] and the R, G and B test lines DC_R, DC_G and DC_B, see ¶ 0063. Therefore, when incorporating So’s switching devices into Hong’s FPC boards using Watanabe’s demux circuits with a first multiplexer having 6 control signal lines and a second multiplexer having 5 control signal lines, Examiner can reasonably construe that a single control line is used for the pixels connected to the dummy line in Watanabe’s second demultiplexer circuit (Hong’s rightmost FPC board). When computing the lines connected to the first FPC board, a1 may equal 6 total lines, c1 may equal 1 line and the second FPC board, b1 may equal 5 total lines since it excludes the dummy line. Therefore, Examiner may reasonably construe that the combination of Hong, Watanabe and So teaches wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Watanabe with So to teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1. The suggestion/motivation would have been in order to make the un-uniformity unapparent (Watanabe, see ¶ 0032).
As to Claim 8, Hong, Watanabe and So depending from Claim 7, So teaches dummy sub-pixels arranged in c1*N columns; and c1*N dummy data lines;  21wherein the c1*N dummy data lines are electrically connected to the dummy sub-pixels, and an output terminal of each of the c1 dummy switches is electrically connected to one of the c1 *N dummy data lines (switching devices SW [c1 dummy switch] can connect the dummy data line DDL and the repair test line DC_Repair, see ¶ 0062; each of the switching devices SW [c1 dummy switch] has a gate terminal connected to the test gate line DC_Gate [c1 control signal line], a drain terminal connected to the dummy data line DDL...and a source terminal connected to one of the repair test line DC_Repair [second signal input terminal of c1 dummy switch] and the R, G and B test lines DC_R, DC_G and DC_B, see ¶ 0063. Figure 1 illustrates one column of dummy pixels).
As to Claim 9, Hong, Watanabe and So depending from Claim 7, So teaches wherein an output terminal of each of the c1 dummy switches is floating (at least one of the active pixels includes i) at least one first repair portion configured to be cut so as to block a driving current applied from the pixel circuit to the light-emitting element and ii) at least one second repair portion configured to short the light-emitting element and the repair line and configured to transfer a driving current to the light-emitting element from the at least one of dummy pixels, see ¶ 0016. Figure 1 illustrates switching elements SW for the dummy switch connected to DC_repair).
As to Claim 14, Hong teaches a method for driving a display panel, wherein the display panel comprises: a display area and a non-display area (LCD device 100 includes an LCD panel 110, see ¶ 0031; peripheral area [non-display area] being formed around the display area, see ¶ 0014; Fig. 1); pixels arranged in H columns in the display area, wherein each of the pixels comprising x sub-pixels (a first pixel part including a plurality of first effective pixels and a plurality of first dummy pixels...a second pixel part including a plurality of second effective pixels and a plurality of second dummy pixels, see ¶ 0014; Fig. 1 illustrates m x n effective sub-pixels arranged in n columns comprising one pixel and each of the pixels comprises 3 sub-pixels; Examiner construes the 3 sub-pixels as one pixel and the number of columns are defined by the number of pixels); H*x data lines arranged in the display area and electrically connected to the sub-pixels of the pixels (effective data lines DL1, DL2, . . . , DLn and the dummy data line DLd transfer a plurality of data signals to the first pixel part 112 or the second pixel part 114, see ¶ 0032; Fig. 1 illustrates a data line connected to each sub-pixel and is analogous to Applicant’s Figure 2 that discloses sub-pixels 11 arranged in columns and each sub-pixel is connected to a data line); a plurality of DEMUX circuits arranged in the non-display area, each of the plurality of DEMUX circuits comprising signal output terminals, and each of the signal output terminals being electrically connected to one of the H*x data lines (each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel. Examiner construes the FPC boards as the claimed DEMUX circuits in that the signals are input and output), 
Hong does not expressly disclose wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number; wherein each of the M first DEMUX circuits comprises a1 first switches, wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal, wherein an output terminal of each of the a1 first switches are electrically connected to one of the a1 first signal output terminals, and wherein control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively; wherein each of the N second DEMUX circuits comprises b1 second switches, wherein input terminals of the b1 second switches being electrically connected to the second signal input terminal, wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals, and wherein control terminals of the b1 second switches being electrically connected to b1 control signal lines of the al control signal lines respectively; wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.
Watanabe teaches wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits (display device 100 comprises...a first de-multiplexer 104 [M first DEMUX circuit], a second de-multiplexer 106 [N second DEMUX circuit], see ¶ 0023; Fig. 1), wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals (first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; Fig. 1), wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals (second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; Fig. 1), and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number (each data bus DB may include, for example, a plurality of pixels for displaying images, see ¶ 0023; first de-multiplexer 104 has only one input terminal coupled to the controller 102, and has 9 output terminals [a1 first signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0025; second de-multiplexer 106 has only one input terminal coupled to the controller 102, and has 3 output terminals [b1 second signal output terminals] that each is coupled to a corresponding data bus DB, see ¶ 0026; the display device 200 may further comprise a border area 218 adjacent to the display area 210. The border area 218 is divided into a side edge area 220 for disposing the first de-multiplexer 204, a middle area 222 for disposing the second de-multiplexer 206, and an intermediate area 224 for disposing a de-multiplexer combination of the first and second de-multiplexers 204, 206... The intermediate area 224 is located between the middle area 222 and the side edge area 220. In this example, the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. Examiner construes that since the combination ratio between first de-multiplexers, M, and second de-multiplexers, N, indicates a larger number of first de-multiplexers than second de-multiplexers that M>N, therefore M = 4, a1 = 9 [first de-mux output signals], N=2, b1 = 3 [second de-mux output signals], satisfying M>N, a1 > b1 and (M+N) being even. Further, if there are 3 sub-pixels, x=3 and therefore, H = 14 columns equating to 42 data lines where the first de-multiplexer would output 36 lines and the second de-multiplexer would output six lines).
wherein each of the M first DEMUX circuits comprises a1 first switches (first de-multiplexer 204 comprises M switching elements [a1 first switches]...HSW1 – HSW9...implemented with n-channel field transistors, see ¶ 0034; Fig. 3), wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal (first de-multiplexer 204...the controller 202 may select one of the output terminals of the first de-multiplexer 204 to output the first data signal Din1 [first signal input terminal], see ¶ 0035; Fig. 3 illustrates Din1 as an input to first de-multiplexer 204), an output terminal of each of the a1 first switches is electrically connected to one of the a1 first signal output terminals (first de-multiplexer 204 comprises switching elements [a1 first switches] HSW1 – HSW9 that each have output wiring OW...the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; Fig. 3), and control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively (the output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1 – Out9 [a1 first signal output terminals], see ¶ 0034; controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3), and wherein each of the N second DEMUX circuits comprises b1 second switches (second de-multiplexer 206 comprises N switching elements [b1 second switches]...HSW10 – HSW12...implemented with n-channel field transistors, see ¶ 0036; Fig. 4), wherein input terminals of the b1 second switches are electrically connected to the second signal input terminal (second de-multiplexer 206...the controller 202 may select one of the output terminals of the second de-multiplexer 206 to output the second data signal Din1 [second signal input terminal], see ¶ 0037; Fig. 4 illustrates Din2 as an input to second de-multiplexer 206), wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals (second de-multiplexer 206 comprises switching elements [b1 second switches] HSW10 – HSW12 that each have output wiring OW...the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; Fig. 4), and wherein control terminals of the b1 second switches are electrically connected to b1 control signal lines of the a1 control signal lines respectively (the output wirings OW of the switching elements HSW10-HSW12 are respectively coupled to the output terminals Out10 – Out12 [b1 second signal output terminals], see ¶ 0036; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3).  
and wherein the method for driving a display panel comprises: sequentially providing a first electrical signal to the a1 control signal lines during a frame, wherein the first electrical signal controls turning on the a1 first switches, the b1 second switches (a timing sequence diagram of signals associated with the first and second de-multiplexers 204 and 206...when the clock signals CKH1-9, CHK10-12 provided to the first and the second de-multiplexers 204 and 206 are rising, the data buses DB1-DB9 and DB10-DB12 connected to the first and second de-multiplexers 204 and 206 begin to be charged; when the clock signals CKH1-9 and CHK10-12 are falling, data voltages D1-D9 and D10-D12 on the data buses DB1-DB9 and DB10-DB12 are fixed, see ¶ 0038-0039; the first de-multiplexer 204 comprises switching elements HSW1-HSW9 that each having an output wiring OW. The switching elements HSW1-HSW9, for example, can be implemented with n-channel field effect transistors (p-channel and complementary are also available). The output wirings OW of the switching elements HSW1-HSW9 are respectively coupled to the output terminals Out1-Out9. In this example, the output terminals Out1-Out9 of the first de-multiplexer 204 are respectively coupled to the data buses DB1-DB9, see ¶ 0034; Fig. 3; Figure 5 illustrates clock signals received during a frame); 
providing a data signal to the first signal input terminal when one of the a1 first switches is turned on; providing a data signal to the second signal input terminal when one of the b1 second switches is turned on (a timing sequence diagram of signals associated with the first and second de-multiplexers 204 and 206...when the clock signals CKH1-9, CHK10-12 provided to the first and the second de-multiplexers 204 and 206 are rising, the data buses DB1-DB9 and DB10-DB12 connected to the first and second de-multiplexers 204 and 206 begin to be charged; when the clock signals CKH1-9 and CHK10-12 are falling, data voltages D1-D9 and D10-D12 [data signals] on the data buses DB1-DB9 and DB10-DB12 are fixed, see ¶ 0038-0039); 
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in the art to modify Hong with Watanabe to teach wherein the plurality of DEMUX circuits comprises M first DEMUX circuits and N second DEMUX circuits, wherein each of the M first DEMUX circuits comprises a first signal input terminal and a1 first signal output terminals, wherein each of the N second DEMUX circuits comprises a second signal input terminal and b1 second signal output terminals, and the display panel comprises exactly M+N DEMUX circuits; and where H*x=M*a1+N*b1, where H, x, M, N, a1, and b1 are positive integers, M>N, a1>2, b1>2, a1> b1, and (M+N) is an even number; wherein each of the M first DEMUX circuits comprises a1 first switches, wherein input terminals of the a1 first switches are electrically connected to the first signal input terminal, wherein an output terminal of each of the a1 first switches are electrically connected to one of the a1 first signal output terminals, and wherein control terminals of the a1 first switches are electrically connected to the a1 control signal lines respectively; wherein each of the N second DEMUX circuits comprises b1 second switches, wherein input terminals of the b1 second switches being electrically connected to the second signal input terminal, wherein an output terminal of each of the b1 second switches is electrically connected to one of the b1 second signal output terminals, and wherein control terminals of the b1 second switches being electrically connected to b1 control signal lines of the al control signal lines respectively; wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1. The suggestion/motivation would have been in order to make the un-uniformity unapparent (see ¶ 0032).
Hong and Watanabe do not expressly disclose wherein the first electrical signal controls turning on the c1 dummy switches and providing a data signal at a previous moment or a high-voltage signal to the second signal input terminal when one of the c1 dummy switches is turned on.  
So teaches wherein the first electrical signal controls turning on the c1 dummy switches and providing a data signal at a previous moment or a high-voltage signal to the second signal input terminal when one of the c1 dummy switches is turned on (when the display panel 110 displays an R image, a test signal DC_Repair.sub.1, which is applied to the first dummy pixel DPX.sub.1, can be switched to an "off" state, and a test signal DC_Repair.sub.2, which is applied to the second dummy pixel DPX.sub.2, can be switched to an "on" state. Accordingly, when the display panel 110 displays an R image, repaired R pixels emit light, and other repaired pixels are turned off, see ¶ 0138).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Watanabe with So to teach wherein the first electrical signal controls turning on the c1 dummy switches and providing a data signal at a previous moment or a high-voltage signal to the second signal input terminal when one of the c1 dummy switches is turned on.  The suggestion/motivation would have been in order for the display panel to display a red image, repaired red pixels emit light, and other repaired pixels are turned off (see ¶ 0138).
As to Claim 19, Hong and Watanabe depending from Claim 18, Hong and Watanabe do not expressly teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.  
However, Hong teaches each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; a first dummy thin film transistor (TFT) TFTd1...and a second dummy TFT TFTd2, see ¶ 0050. Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel and further that dummy line DLd is connected to the FPC board 132.  Examiner construes the FPC boards, as the claimed DEMUX circuits, comprising dummy TFTs that have corresponding inputs and outputs.  Further, Watanabe teaches the controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3. the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. But, Hong or Watanabe do not disclose wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal where c1 is a positive integer, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, and c1=a1-b1. So teaches switching devices SW [c1 dummy switch] can connect the dummy data line DDL and the repair test line DC_Repair, see ¶ 0062; each of the switching devices SW [c1 dummy switch] has a gate terminal connected to the test gate line DC_Gate [c1 control signal line], a drain terminal connected to the dummy data line DDL...and a source terminal connected to one of the repair test line DC_Repair [second signal input terminal of c1 dummy switch] and the R, G and B test lines DC_R, DC_G and DC_B, see ¶ 0063. Therefore, when incorporating So’s switching devices into Hong’s FPC boards using Watanabe’s demux circuits with a first multiplexer having 6 control signal lines and a second multiplexer having 5 control signal lines, Examiner can reasonably construe that a single control line is used for the pixels connected to the dummy line in Watanabe’s second demultiplexer circuit (Hong’s rightmost FPC board). When computing the lines connected to the first FPC board, a1 may equal 6 total lines, c1 may equal 1 line and the second FPC board, b1 may equal 5 total lines since it excludes the dummy line. Therefore, Examiner may reasonably construe that the combination of Hong, Watanabe and So teaches wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Watanabe with So to teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1. The suggestion/motivation would have been in order to make the un-uniformity unapparent (Watanabe, see ¶ 0032).
Hong and Watanabe do not expressly teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.  
However, Hong teaches each of the FPC boards 132 has an input pattern part (not shown) to which signals are inputted, an output pattern part (not shown) from which processed signals are outputted, see ¶ 0043; a first dummy thin film transistor (TFT) TFTd1...and a second dummy TFT TFTd2, see ¶ 0050. Figure 1 illustrates the FPC boards 132 arranged in the non-display area and each output corresponds to a data line for each sub-pixel and further that dummy line DLd is connected to the FPC board 132.  Examiner construes the FPC boards, as the claimed DEMUX circuits, comprising dummy TFTs that have corresponding inputs and outputs.  Further, Watanabe teaches the controller 202 provides clock signals CKH1 – CKH9 [a1 control signal lines] to the first de-multiplexer 204 through 9 clock wirings CW1 to select one of the output terminals Out1 – Out9, see ¶ 0035; Fig. 3; controller 202 provides clock signals CKH10 – CKH12 [b1 control signal lines] to the second de-multiplexer 206 through 3 clock wirings CW2 to select one of the output terminals Out10 – Out12, see ¶ 0037; Fig. 3. the de-multiplexer combination comprises a first de-multiplexer combination having a first combination ratio and a second multiplexer combination having a second combination ratio. The first de-multiplexer combination is disposed between the second de-multiplexer combination and the first de-multiplexers 204. The combination ratio is the quantity of the first de-multiplexer to the quantity of the second de-multiplexer. And the first combination ratio is larger than the second combination ratio, see ¶ 0033, Fig. 2. Figure 2 illustrates varying numbers of first and second de-multiplexers disposed in the intermediate area and first de-multiplexers in the side area, second de-multiplexers in the middle area. But, Hong or Watanabe do not disclose wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal where c1 is a positive integer, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, and c1=a1-b1. So teaches switching devices SW [c1 dummy switch] can connect the dummy data line DDL and the repair test line DC_Repair, see ¶ 0062; each of the switching devices SW [c1 dummy switch] has a gate terminal connected to the test gate line DC_Gate [c1 control signal line], a drain terminal connected to the dummy data line DDL...and a source terminal connected to one of the repair test line DC_Repair [second signal input terminal of c1 dummy switch] and the R, G and B test lines DC_R, DC_G and DC_B, see ¶ 0063. Therefore, when incorporating So’s switching devices into Hong’s FPC boards using Watanabe’s demux circuits with a first multiplexer having 6 control signal lines and a second multiplexer having 5 control signal lines, Examiner can reasonably construe that a single control line is used for the pixels connected to the dummy line in Watanabe’s second demultiplexer circuit (Hong’s rightmost FPC board). When computing the lines connected to the first FPC board, a1 may equal 6 total lines, c1 may equal 1 line and the second FPC board, b1 may equal 5 total lines since it excludes the dummy line. Therefore, Examiner may reasonably construe that the combination of Hong, Watanabe and So teaches wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Watanabe with So to teach wherein each second DEMUX circuit of the N second DEMUX circuits comprises c1 dummy switches, wherein input terminals of the c1 dummy switches are electrically connected to the second signal input terminal, wherein control terminals of the c1 dummy switches are electrically connected to c1 control signal lines of the a1 control signal lines respectively, where c1 is a positive integer, and c1=a1-b1. The suggestion/motivation would have been in order to make the un-uniformity unapparent (Watanabe, see ¶ 0032).
11.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2007/0146518 to Hong et al (“Hong”) in view of Patent Publication 2015/0199936 to Watanabe et al (“Watanabe”) in further view of U.S. Patent Publication 2019/0250479 to Yeh.
As to Claim 13, Hong and Watanabe depending from Claim 1, Hong and Watanabe do not expressly disclose wherein the non-display area further comprises a binding area; and wherein the display panel comprises: a plurality of pads arranged in the binding area, wherein both the first signal input 23terminal and the second signal input terminal are electrically connected to the plurality of pads.  
Yeh teaches wherein the non-display area further comprises a binding area (multiple bonding pads 160 are disposed in the non-display area 120... There are multiple bonding leads (not shown) disposed at one side of the flexible circuit board 170 for electrically connecting to the bonding pads 160, see ¶ 0059; Fig. 4; Examiner construes where the bonding pads are disposed as the binding area); and wherein the display panel comprises: a plurality of pads arranged in the binding area, wherein both the first signal input 23terminal and the second signal input terminal are electrically connected to the plurality of pads (multiple bonding pads 160 are disposed in the non-display area 120. The second signal lines 142 and the third signal lines 143 extend toward the non-display area 120 for electrically connecting to the bonding pads 160, see ¶ 0059; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hong and Watanabe with Yeh to teach wherein the non-display area further comprises a binding area; and wherein the display panel comprises: a plurality of pads arranged in the binding area, wherein both the first signal input 23terminal and the second signal input terminal are electrically connected to the plurality of pads. The suggestion/motivation would have been in order to electrically connect the driving circuit 130 and the bonding leads (see ¶ 0059).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694